DETAILED ACTION

The amendments filed on April 15, 2021 and August 30, 2021 have been entered as appropriate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Winker, pn 3,276,306 in view of Official notice as evidenced by Dijon et al., U. S. Pub. No. 2012/0255412.
Winker substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:

first and second inboard bearing assemblies (e.g., right and left occurrences of 25);
a die shaft (e.g., 23b) having a sleeve diameter (e.g. at 23, 24), a first end and a second end, said first end extends from a first end of said sleeve diameter, said second end extends from a second end of said sleeve diameter (e.g., as shown in Fig. 1), said first end of said die shaft is in contact with and rotatably retained by an inner race of a first bearing (e.g., the left occurrence of 25 as viewed in Fig. 1 considering “end” in the same manner as the present invention) of said first inboard bearing assembly, said second end of said die shaft is in contact with and rotatably retained by an inner race of a second bearing of said second inboard bearing assembly (e.g., the right occurrence of 25 as viewed in Fig. 1 considering “end” in the same manner as the present invention);
said die cutter assembly (e.g., 42, 44) including a die sleeve (e.g., 44) retained on said sleeve diameter, and a cutting blade (e.g., 44) formed on an outside surface of said die sleeve;
a first actuator and a second actuator (e.g., the right and left occurrences of each of 17, 18, 20, 28) are retained on said top frame surface, a moving end (e.g., the right occurrence of 17 as viewed in Fig. 1) of said first actuator is engaged with said first inboard bearing assembly, a moving end (e.g., the left occurrence of 17 as viewed in Fig. 1) of said second actuator is engaged with said second inboard bearing assembly;
a first outboard bearing assembly rotatably retains said first end of said die shaft relative to said first side frame surface;
a second outboard bearing assembly rotatably retains said second end of said die shaft relative to said second side frame surface; and
a counter anvil (e.g., 5) having opposing ends is rotatably retained in first (e.g., see 5b and the rightmost occurrence of 6 as viewed in Fig. 1) and second side frame surfaces, wherein a web is locatable between said die sleeve and said anvil to cut a plurality of parts from the web.
Independent claims 12-13 are the same as claim 11 except for the following additional limitations:
[claim 12] a diameter of said first and second ends of said die shaft is less than said sleeve diameter of said die shaft;
[claim 13] said first inboard bearing housing assembly is located adjacent said first end of said sleeve diameter, said second inboard bearing housing assembly is located adjacent said second end of said sleeve diameter.
Thus, Winkler lacks the specific configurations as follows:
(a)	the actuators acting on the cutting die rather than the counter anvil as follows:
[from claims 11-13] said die cutter assembly (e.g., 42, 44) including a die sleeve (e.g., 44) retained on said sleeve diameter;
(b)	the specific configuration of the cutting sleeve and cutting blade as follows:
[from claims 11-13] a cutting blade formed on an outside surface of said die sleeve; and
(c)	the specific configuration of the shaft supports being in bearing assemblies in the corresponding side frames as follows:
[from claims 11-13] a first outboard bearing assembly rotatably retains said first end of said die shaft relative to said first side frame surface;
a second outboard bearing assembly rotatably retains said second end of said die shaft relative to said second side frame surface; and
a counter anvil (e.g., 5) having opposing ends is rotatably retained in … second side frame surfaces.
Regarding (a), it would have been obvious to one having ordinary skill in the art to simply reverse the positions of the cutting die and anvil in Winker as a mere matter of design choice since one having ordinary skill in the art would readily appreciate and consider obvious that the apparatus of Winker would perform the same function in substantially the same manner to produce substantially the same result, wherein it is respectfully submitted that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding (b), the Examiner takes Official Notice that such die sleeves are old and well-known in the art and provide various well-known benefits including providing a cutting tool in the form of a sleeve with a patterned blade or blades thereon that can readily replaced with another such cutting tool for cutting a different pattern or when the cutting tool becomes damage or otherwise requires maintenance. As evidence in support of the taking of Official notice, Dijon discloses one of many known 
Regarding (c), Winkler teaches that an end of the shaft can be support by a bearing structure in the side frame as shown for shaft 5b being supported at the outer occurrence of bearing 6. Further, it is respectfully submitted that it is old and well-known in the art to provide the support bearings in the corresponding side frames at both ends of the both of the shafts as a well-known alternative shaft support configuration. As evidence in support of the taking of Official notice, Bell {e.g., see 42, 42 (col. 3, lines 48-49); 54, 56} discloses one of many known examples of such shaft bearing supports supported in side frame members. Therefore, it would have been obvious to one having ordinary skill in the art to support the shafts of Winkler in the side frames thereof as one of many well-known equivalent shaft supporting structures.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendments in response to the Office action mailed on February 9, 2021 necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
January 12, 2022